 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CHARLES HEINRICH, an                        No. 1:18-cv-00664-DAD-SKO
      individual; and BOBBIE-ANN
12    HEINRICH, an individual,
13                       Plaintiffs,                   ORDER DISMISSING ACTION FOR
                                                       PLAINTIFFS’ FAILURE TO PROSECUTE
14           v.                                        AND FAILURE TO OBEY COURT ORDERS
15    DITECH FINANCIAL, LLC, a Delaware
      Limited Liability Company; NBS
16    DEFAULT SERVICES, LLC, a Texas
      Limited Liability Company; MRO
17    INVESTMENT, INC., a California
      corporation; and DOES 1 through 20,
18    inclusive,
19                       Defendants.
20
21          On March 1, 2019, the court issued an order that, among other things, granted defendant

22   MRO Investment Inc.’s motion to dismiss with leave to amend and directed plaintiffs, who are

23   proceeding pro se, to file within thirty (30) days either an amended complaint or a notice

24   indicating their willingness to proceed only on the remaining claims. (Doc. No. 31 at 11.)

25   Despite the lapse of more than thirty days, plaintiffs did not file an amended complaint or

26   otherwise communicate with the court.

27          Therefore, on June 5, 2019, the court directed plaintiffs to show cause in writing within

28   fourteen (14) days why sanctions should not be imposed for their failure to prosecute and failure
                                                       1
 1   to obey a court order. (Doc. No. 37.) That order also cautioned plaintiffs that failure to respond

 2   may result in the imposition of sanctions, including possible dismissal of this action. (Id. at 2.)

 3   More than fourteen days have passed, and plaintiffs have failed to respond to the order to show

 4   cause. In light of plaintiffs’ repeated failures to timely respond to orders of this court, it appears

 5   that they no longer wish to prosecute this action but rather have abandoned the litigation.

 6          The factors to be weighed in determining whether to dismiss a case for lack of prosecution

 7   are as follows: (1) the public interest in expeditious resolution of litigation; (2) the court’s need

 8   to manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring

 9   disposition on the merits; and (5) the availability of less drastic sanctions. Hernandez v. City of

10   El Monte, 138 F.3d 393, 398 (9th Cir. 1998); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

11   1992); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988). Dismissal is a harsh penalty that

12   should be imposed only in extreme circumstances. Hernandez, 138 F.3d at 398; Ferdik, 963 F.2d

13   at 1260.

14          Although plaintiffs here are proceeding pro se, any individual representing himself or

15   herself without an attorney is nonetheless bound by the Federal Rules of Civil Procedure, the

16   Local Rules, and all applicable law. Local Rule 183(a). The public interest in expeditious

17   resolution of litigation, the court’s need to manage its docket, and the risk of prejudice to the

18   defendants1 all support the imposition of the sanction of dismissal here. Only the public policy

19   favoring disposition on the merits counsels against dismissal. However, plaintiffs’ failure to

20
21   1
       After this action was filed, defendant Ditech Financial LLC (“Ditech”) filed a notice of
22   bankruptcy filing on February 20, 2019. (Doc. No. 30.) This action is therefore stayed against it
     pursuant to 11 U.S.C. § 362(a)(1), which operates as an automatic stay of “the commencement or
23   continuation . . . of a judicial, administrative, or other action or proceeding against the debtor.”
     Dismissal of this action as to all defendants, including Ditech, is not a violation of the automatic
24   stay, however. In the Ninth Circuit, a “post-[bankruptcy]-filing dismissal in favor of the bankrupt
     of an action that falls within the purview of the [§ 362(a)] automatic stay violates the stay where
25   the decision to dismiss first requires the court to consider other issues presented by or related to
26   the underlying case. In other words, thinking about the issues violates the stay.” Dean v. Trans
     World Airlines, Inc., 72 F.3d 754, 756 (9th Cir. 1995). Here, the court’s dismissal of this action
27   for failure to prosecute does not implicate the underlying issues or merits of this action. See
     O’Donnell v. Vencor Inc., 466 F.3d 1104, 1108 (9th Cir. 2006) (holding that dismissal of
28   employment discrimination complaint for failure to prosecute did not violate automatic stay).
                                                           2
 1   prosecute the action makes disposition on the merits an impossibility.2 Finally, with respect to

 2   availability of less drastic sanctions, the court has considered alternative measures. The court is

 3   mindful, however, that in previously granting the withdrawal of plaintiffs’ former counsel, the

 4   court relied on counsel’s representations that they had been unable to contact their clients and that

 5   communication had broken down. (See Doc. No. 31 at 9–11.) These representations, coupled

 6   with plaintiffs’ repeated failure to abide by court-ordered deadlines, strongly suggest that

 7   plaintiffs have abandoned the litigation. The issuance of yet another order to show cause would

 8   likely be futile. Accordingly, this action will be dismissed due to plaintiffs’ failure to prosecute

 9   and failure to comply with the court’s orders. See Fed. R. Civ. P. 41(b).

10          For the reasons set forth above,

11                1. This action is dismissed due to plaintiffs’ failure to prosecute and failure to obey

12                   court orders; and

13                2. The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
         Dated:     July 3, 2019
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25   2
        If plaintiffs receive notice of this dismissal and wish to continue to prosecute this case, they
26   may file a motion pursuant to Rule 60(b), which provides that “[o]n motion and just terms, the
     court may relieve a party or its legal representative from a final judgment, order, or proceeding . .
27   . .” Fed. R. Civ. P. 60. See United States v. Sparks, 685 F.2d 1128, 1130 (9th Cir. 1982) (Rule
     60(b) permits judgments to be set aside in “extraordinary circumstances” in which “such action is
28   appropriate to accomplish justice.”) (citing Klapprott v. United States, 335 U.S. 601, 615 (1949)).
                                                           3
